Citation Nr: 1338834	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  08-14 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder, to include as secondary to service-connected lumbar strain.

2.   Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder, to include as secondary to service-connected lumbar strain.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected lumbar strain.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected lumbar strain.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to May 1985.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  

The issue of service connection for a right knee disorder is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed February 2006 rating decision, the RO denied the Veteran's claims for service connection for a right knee disorder and a left knee disorder.

2.  Evidence received since the February 2006 final rating decision includes evidence that is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder, and reasonably raises the possibility of substantiating the claim.

3.  Evidence received since the February 2006 final rating decision includes evidence that is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder, relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder, and reasonably raises the possibility of substantiating the claim.

4.  The objective medical evidence of record does not show a currently diagnosed left knee disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a right knee disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been received to reopen the claim for service connection for a left knee disorder.  §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In the decision below, the Board is reopening the claims for service connection for a right knee disorder and a left knee disorder, and remanding the right knee claim for additional development.  Thus, no discussion of VA's duty to notify and assist within the context of these issues is necessary.

Regarding the underlying claim for service connection for a left knee disorder, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in August 2006, prior to the initial adjudication of his claim.  

The duty to assist has also been met in this case.  The Veteran's service treatment records are in the claims file, as well as all identified post-military medical records identified by the Veteran as relevant to his claim.  The claims file also includes records associated with his claim for benefits from the Social Security Administration.  There is no indication of any outstanding relevant evidence not currently of record.

The Veteran was also afforded VA examinations and/or VA opinions have been obtained in this case.  Collectively, the examination reports are thorough and adequate upon which to base a decision with regard to the Veteran's claim, as the examiners considered all pertinent evidence of record, to include the Veteran's medical treatment records and competent lay statements.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence Claims

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  However, a finally decided claim may be reopened if the claimant presents new and material evidence with respect to a claim which has been previously denied and which is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Although the RO reopened the claims for service connection for a right knee and a left knee disorder in an April 2012 supplemental statement of the case, the Board has a legal duty to consider the new and material evidence issue regardless of the RO's actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 Fed. 3d. 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F. 3d (Fed. Cir. 2001).  Thus, the Board must first review whether new and material evidence has been submitted to reopen the previously denied claims.

In this case, the Veteran's claims for service connection for right and left knee disorders were initially denied in an unappealed rating decision issued in February 2006 because the evidence failed to show that the disorders were incurred during his military service or were due to his service-connected lumbar strain disability.  At that time, the Veteran claimed that his right and left knee symptomatology was secondary to his service-connected lumbar strain caused by an in-service back injury.  

Since the February 2006 rating decision, the evidence or record includes a November 2010 VA treatment record showing an assessment of lower back pain and bilateral lower extremity knee pain, with a notation of the Veteran's history of radicular back pain that extended down both legs to his knees, ankle, and feet.  The examiner opined that the Veteran's present condition was directly related to an initial injury that occurred during service.  

A March 2011 VA examination report showing a diagnosis of limitation of motion of the bilateral knees that was "at least as likely as not" related to the Veteran's service-connected lumbar strain.  However, a February 2012 addendum report to the March 2011 examination report, clarified that there was no specific diagnoses for the knees.  The examiner reiterated that the Veteran experienced lumbar spine pain with the Veteran's attempts to prevent worsening pain by guarding his movement by limiting the motion of his knees.  

The claims file also includes an August 2012 VA examination report reflecting a diagnosis of degenerative joint disease of the right knee and x-ray findings showing a normal left knee.  The examination reports includes the VA examiner's opinion that the Veteran's right knee disorder "is less likely than not" incurred in or caused by an in-service injury, event, or illness.  In an April 2013 addendum report, a VA examiner opined that the Veteran's right knee degenerative joint disease was "less likely than not" incurred in or caused by an in-service injury, event, or illness.

A subsequent July 2013 VA examination report also shows a diagnosis of right knee degenerative joint disease.  In the report, the examiner opined that the claimed condition is less likely than not proximately due to or the result of the Veteran's service-connected disability.  The examiner further stated that there is no evidence that the Veteran's service-connected lumbar strain with lumbar radiculopathy has caused him to fall, injuring his knees, causing and aggravating his knee condition.

The Board finds that the November 2010, March 2011, February 2012, August 2012, April 2013, and July 2013 VA examination reports and/or opinions regarding whether any current left or right knee diagnoses are related to the Veteran's service-connected lumbar strain constitutes new and material evidence.  In this regard, this medical evidence directly addresses the reason the claims was denied in the last final rating decision, namely the lack medical evidence indicating that the claimed disorders are related to the Veteran's military service or his service-connected lumbar strain.  The medical evidence is not cumulative or redundant of the evidence previously of record.  Moreover, the medical evidence is sufficient to raise a reasonable possibility of substantiating the claims.  Accordingly, reopening of the claims for entitlement to service connection for a right knee disorder and a left knee disorder is in order.


Service Connection for Left Knee Disorder

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection is also warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

As previously noted, the Veteran claims that he currently has a left knee disorder due to his service-connected lumbar strain disability.  He asserts that his service-connected low back disability has caused him to walk with a forward lean and that he must ambulate with the assistance of a cane.  He essentially asserts that he has left knee arthritis due his altered gait, caused by his low back disability.  

During a September 2004 VA orthopedic consultation, the Veteran reported the onset of spontaneous swelling and pain in his left knee that began sometime after a June 2004 orthopedic consultation for his right knee.  The physical examination revealed good range of motion of the knee with a recurring pop over the supralateral border of the patella suggestive of plica.  The diagnosis was probable gout of multiple joints.  The Veteran was referred for a rheumatology consultation for further assessment of his symptoms.

A subsequent November 2004 rheumatology consultation note further documents his history of left knee pain and swelling.  After a clinical examination, the examiner provided an assessment of history of swollen, painful, bilateral knees.  The examiner stated that the deferential diagnosis included gout and pseudo gout, which were the most likely possibilities.  The examiner also determined that the Veteran's condition could be another form of arthritis, although clinical findings argued against rheumatoid arthritis.  The Veteran was noted to have a history of elevated uric acid, and he was advised to return for further testing to determine whether he suffered from gout.  In a November 2005 VA treatment record, the Veteran's treating physician stated that the Veteran's back pain affected the function of his legs.

The Veteran underwent additional rheumatology testing in November 2005.  An associated x-ray examination revealed no evidence of acute abnormality for the left knee.  Following the clinical assessment, a VA physician determined that the diagnosis of gout was unlikely for the Veteran, given the lack of radiographic evidence of gout and a history not typically consistent with the diagnosis.  The physician stated that the Veteran's left knee swelling could be due to reactive inflammation associated with overuse of the joint.  According to the physician, the physical examination at that time did not show any signs of gout.

A December 2005 VA treatment record further documents the Veteran's report of left knee pain, along with giving way of the knee.  The assessment was bilateral knee pain, secondary to mild medial compartment osteoarthritis, with probable acute gouty flares.  

In April 2006, the Veteran was seen for a follow-up consultation for his symptoms.  The assessment was chronic pain in multiple joints.  The examiner noted that this condition was thought to be gout, but that it instead looked more like osteoarthritis.

In a July 2006 letter, the Veteran's VA treating physician noted that the Veteran had been seen for knee pain.  The physician stated that x-rays examinations revealed loose cartilage in the knee.  However, the physician did not indicate whether these findings were specific for the Veteran's left knee.  

The Veteran reiterated his report of left knee pain and giving way in November 2006 and was assessed has having chronic pain in multiple joints thought to be due to osteoarthritis and joint destruction.  

In November 2010, the Veteran's treating physician provided a diagnosis of chronic pain and noted the Veteran's history of lower back pain and bilateral lower extremity knee pain.  The physician noted that the Veteran was treated in service for low back pain that radiated down both legs to his knees, ankles, and feet.  The physician opined that the Veteran's current condition was related to the initial injury that occurred during the Veteran's military service.  However, the physician did not provide a specific diagnosis for the Veteran's reported left knee symptoms.

The Veteran underwent a VA joints examination March 2011, at which time he reported having bilateral knee pain, instability, and giving way of the joints.  The examiner reviewed the claims file, to include notation of the December 2005 diagnosis of bilateral knee pain, secondary to mild medial compartment osteoarthritis with probable acute gouty flares.  On the physical examination, the Veteran reported that his low back pain limited the movement of his knees.  As a result, the examiner determined that range of motion testing for the knees was not accurate.  The associated x-ray examination revealed no significant degenerative changes.  Following the examination, the examiner provided a diagnosis of limitation of in the bilateral knees that was "at least as likely as not" related to the Veteran's service-connected lumbar strain.  The examiner noted that the Veteran's experienced lumbar spine pain with range of motion testing of his knees.  The Veteran guarded his movement to prevent worsening of his pain, which then limited the motion of his knees.  The examiner highlighted, however, that the x-rays of the knees were negative for degenerative or erosive changes.

In a February 2012 addendum report, following a review of the March 2011 examination report and notes, the examiner stated that there was no diagnoses specific to the Veteran's knees.  Again, the examiner highlighted that the March 2011 range of motion testing of the knees was not accurate and that the Veteran experienced lumbar spine pain with range of motion testing of the knees.  According to the examiner, the Veteran attempted to prevent worsening pain by guarding his movement, which limited the motion of his knees.  The examiner further noted that the March 2011 x-rays failed to show degenerative or erosive changes in the knees.  Lastly, the examiner highlighted that the Veteran was not felt to have gouty arthritis of the knees in 2004, a determination that was also confirmed by the lack of erosive arthritis shown on x-ray examinations.    

An August 2012 VA general examination report includes a diagnosis of degenerative joint disease of the right knee but does not show a diagnosed left knee disorder.  The examiner noted that the x-ray examination of the left knee was normal.  Based on the examination results and review of the claims file, the examiner opined that the claimed disorder was "less likely as not" incurred in or caused by an in-service injury, event, or illness.  

The Veteran underwent an additional VA examination in July 2013.  Based on the results of clinical examination, the examiner did not diagnose a left knee disorder.  The examiner opined that the Veteran's claimed condition was "less likely than not" proximately due to or the result of a service-connected condition.  The examiner highlighted that service connection was in effect for lumbar radiculopathy.  The examiner concluded that there was no evidence that the Veteran's service-connected lumbar strain with lumbar radiculopathy caused him to fall, injuring his knees and causing and/or aggravating his current knee conditions. 

Given the above, the Board finds that service connection for a left knee disorder is not warranted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The evidence of record in this case does not show that the Veteran has a currently diagnosed left knee disorder.  Although he was previously suspected to have gout and osteoarthritis, objective medical evidence dated during the pendency of appeal fails to show a current left knee diagnosis.  See Mclain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim).  Indeed, the August 2012 VA examiner determined that there was no specific diagnosis for the knee.  This conclusion was essentially confirmed by the July 2013 VA examination, which failed to reveal a current left knee diagnosis.  Therefore, the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disorder.

To the extent that the Veteran argues or the evidence reflects that he experiences left knee pain, pain alone, is not in and of itself, considered a disability for which service connection may be established.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

In sum, there is no competent medical evidence of recording confirming that the Veteran has a current left knee disorder.  As there is no medical evidence establishing a current left knee diagnosis, there cannot be a discussion of whether the claimed disorder is related to the Veteran's service-connected lumbar strain.  The preponderance of the evidence is against this issue and, thus, the benefit-of-the-doubt rule does not apply.  Accordingly, the claim for service connection is denied.  38 U.S.C.A. § 5107.


ORDER

New and material evidence having been received, the appeal to reopen the claim of entitlement to service connection for a right knee disorder is granted.

New and material evidence having been received, the appeal to reopen the claim of entitlement to service connection for a left knee disorder is granted.

Service connection for a left knee disorder is denied.





	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran essentially claims that his current right knee disorder is due to or aggravated by his altered gait, which is caused by his service-connected lumbar strain.

In the June 2013 remand, the Board directed that the RO obtain a medical opinion regarding whether the Veteran's claimed right knee disorder is due to or aggravated by any service-connected disorder, to include the Veteran's lumbar strain disability.  In July 2013, the Veteran underwent a VA examination and was given a diagnosis of degenerative joint disease of the right knee.  Based on a review of the claims file and the clinical findings on examination, the examiner opined that the claimed disorder is "less likely as not" proximately due to or the result of the Veteran's service-connected disability.  The examiner also concluded that it was "at least as likely as not" that the claimed disorder was not aggravated beyond its natural progression by a service-connected disability.  As rationale for these opinions, the examiner concluded that there was no evidence that the Veteran's service-connected lumbar strain with lumbar radiculopathy has caused the Veteran to fall, injuring his knees, and causing and aggravating his current knee disorder.  

In light of additional evidence of record, the Board finds that the July 2013 is inadequate with which to decide the Veteran's claim.  Specifically, the July 2013 opinion does not give adequate consideration to the Veteran's competent assertions that his right knee disorder is related to his altered gait caused by his service-connected lumbar strain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  Essentially, the most recent medical opinion does not address the Veteran's primary contention in support of his claim.  Thus, an additional opinion is needed in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the claims file and any electronic records must be forwarded to the examiner who conducted the July 2013 knee and lower leg conditions examination.  If the July 2013 examiner is not available, an opinion must be obtained from an appropriate substitute.  The Veteran need not be reexamined, unless the examiner providing the requested opinion determines that an additional examination is needed.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

Following a review of the medical evidence, and with consideration of the Veteran's lay statements, the examiner must state whether any diagnosed right knee disorder, to include degenerative joint disease, cartilage defects, focal signal abnormality along with iliotibial band, and prepatellar bursitis, are due to or aggravated by any service-connected disorder, to include lumbar strain.  In providing the requested opinion, the examiner must consider and address the Veteran's statements and any evidence of record indicating that the Veteran walks with an altered gait.  A complete rationale for all opinions stated must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.  The report prepared must be typed.

3.  The RO must review the medical opinion to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


